     Case 2:19-cv-01205-JAM-EFB Document 24 Filed 05/12/20 Page 1 of 1

 1                                    UNITED STATES DISTRICT COURT

 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    FLOYD SEALY,                                       No. 2:19-cv-1205-JAM-EFB P
 5                       Plaintiff,
 6           v.                                          ORDER
 7    AVILA, et al.,
 8                       Defendants.
 9

10          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On April 3, 2020, the magistrate judge filed findings and recommendations herein which

14   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

15   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

16   the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations filed April 3, 2020, are adopted in full; and

21          2. Plaintiff’s claims against defendant Miller are dismissed without prejudice.

22
     DATED: May 11, 2020
23                                                  /s/ John A. Mendez____________                _____
24                                                  UNITED STATES DISTRICT COURT JUDGE
25

26

27

28
                                                         1
